         Case 2:19-cr-00356-PD Document 92 Filed 10/05/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :
                                         :
          v.                             :     Crim. No. 19-356
                                         :
                                         :
ANDREW BERKOWITZ                         :

                                    ORDER

      AND NOW, this 5th day of October, 2020, it is hereby ORDERED that Berkowitz’s

Motion to Dismiss (Doc. No. 91) is DENIED without prejudice pending Berkowitz’s

competency evaluation.

                                                  AND IT IS SO ORDERED.

                                                  /s/ Paul S. Diamond
                                                  _________________________
                                                  Paul S. Diamond, J.
